DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9 is/are rejected under 35 U.S.C. 102(a1/a2)as being anticipated by Rupert (US 6,540,549).
With regard to claim 1 , Rupert discloses  an electrical connector (Fig. 3)  configured for use in a raceway, said electrical connector (34) comprising:
a first terminal  (a terminal at 54) configured to couple to a terminal of a first electrical component ( 30 ) of a plurality of electrical components configured for use in the raceway, wherein said first terminal is coupled to the terminal of the first electrical component  (30)when said electrical connector is coupled to the first electrical component;
a second terminal (a terminal at 58) terminal electrically coupled to said first terminal and configured to couple to a terminal of a second electrical component of the plurality of electrical components, wherein said second terminal is coupled to the terminal of the second electrical component when said electrical connector is coupled to the second electrical component;
a housing (34) configured to securely enclose and support said first terminal and said second terminal;
herein said first terminal  (a terminal at 54) is positioned in said housing to extend outwardly from said electrical connector in a first direction, wherein said second terminal is positioned in said housing to extend outwardly from said electrical connector in a second direction, and wherein the second direction is opposite the first direction; and
wherein said first terminal is either a female terminal or a male terminal, and wherein 
 said second terminal is either a female terminal or a male terminal.
 FIG. 3 illustrates one possible keying arrangement for connectors 30 and 54 employing a set of intermeshable key segments or webs and recesses or grooves such as webs 60 and 72, and slots 68 and 70. Connector 54 has three contact recesses in which three electrical contacts are housed and the connector 30 has three corresponding recessed contacts for electrical connection thereto. 
With regard to claim 2 , Rupert discloses  that  said first terminal and said second terminal are configured to electrically couple the first electrical component (30) to the second electrical component .(for example, an electrical component at  an end of 48)
With regard to claim 3 , Rupert discloses  said first terminal (the terminal at 54) is configured to receive electrical power from the first electrical component (30) when said first terminal is coupled to the terminal of the first electrical component, wherein said second terminal  (a terminal at 58) is configured to receive the electrical power from said first terminal, and wherein said second terminal is configured to electrically couple the electrical power to the second electrical component  (jumper 36)when said second terminal is coupled to the terminal of the second electrical component.
With regard to claim 4 , Rupert discloses  said first terminal (a terminal at 54)  is configured to receive electrical power from an external electrical power source(through 16, Fig. 1)) via the first electrical component when said first terminal is coupled to the terminal of the first electrical component.

With regard to claim 9 , Rupert discloses  the plurality of electrical components comprises any of: an electrical cable (26) comprising a connector configured to couple a terminal of said electrical cable to either of said first  (terminal at 54)and second terminals, and a junction block comprising a connector configured to couple a terminal of said junction block to either of said first and second terminals.
With regard to claim 10 , Rupert discloses  said housing (34)comprises at least one first connector tab configured to insert into a tab slot (70, 68) of the first electrical component (30) to secure said first terminal to the terminal of the first electrical component, and at least one second connector tab configured to insert into a tab slot of the second electrical component to secure said second terminal to the terminal of the second electrical component, and wherein said first and second connector tabs are arranged on opposing sides of said housing.
Connector 54 has three contact recesses in which three electrical contacts are housed and the connector 30 has three corresponding recessed contacts for electrical connection thereto.
With regard to claim 11 , Rupert discloses  at least one connector key  (110) configured to prevent reverse polarity coupling of said electrical connector with any of the plurality of electrical components, and wherein a connector key arrangement is defined by a desired circuit selection. Comparing FIGS. 3 and 4, an attempt to mate connectors 52 and 30 fails because, while web 64 could slide into slot 70, web 62 does not align with the slot 68. This misalignment precludes mating between connectors 30 and 52.

    PNG
    media_image1.png
    176
    345
    media_image1.png
    Greyscale

Claim(s) 1, 5-8, 12-20 is/are rejected under 35 U.S.C. 102(a1/a2)as being anticipated by Henriott et al (US 6,575,777))
With regard to claim 1 , Henriott et a discloses  (Fig. 7, 12 an electrical connector (62)  configured for use in a raceway, said electrical connector (34) comprising:
a first terminal  (65a)) configured to couple (Fig. 6) to a terminal (49)of a first electrical component ( 50) of a plurality of electrical components configured for use in the raceway (Fig. 1), wherein said first terminal is coupled to the terminal of the first electrical component  (50)when said electrical connector(64a) is coupled to the first electrical component;
a second terminal (64a) terminal electrically coupled to said first terminal and configured to couple to a terminal of a second electrical component  (36)of the plurality of electrical components, wherein said second terminal is coupled to the terminal of the second electrical component when said electrical connector is coupled to the second electrical component;
a housing (34) configured to securely enclose and support said first terminal and said second terminal;
herein said first terminal  (65a) is positioned in said housing to extend outwardly from said electrical connector in a first direction, wherein said second terminal (64a) is positioned in said housing to extend outwardly from said electrical connector in a second direction, and wherein the second direction is opposite the first direction; and
wherein said first terminal is either a female terminal or a male terminal, and wherein 
 said second terminal is either a female terminal or a male terminal.
With regard to claim 5 , Henriott et a discloses  (Fig. 7, 12 a plurality(64b, 65b) of two-way terminal sets, wherein said first (65a) and second terminals(64a) comprise a first two-way terminal set of said plurality of two-way terminal sets.
With regard to claim 6 , Henriott et a discloses  (Fig. 7, 12)
each of said plurality of two-way terminal sets is arranged within said housing (65, 67)above or below an adjacent one of said plurality of two-way terminal sets, and wherein each of said plurality of two-way terminal sets comprises respective first and second terminals.
With regard to claim 7 , Henriott et a discloses  (Fig. 7, 12 said housing (65, 67) is configured  (inherently)to isolate each of said plurality of two-way terminal sets from each other of said plurality of two-way terminal sets.
With regard to claim 8 , Henriott et a discloses  (Fig. 7, 12 said plurality of two-way terminal sets comprises four two-way terminal sets (Fig. 7, 12).



With regard to claim 12 , Henriott et a discloses  (Fig. 7, 12 electrical connector configured for use in a raceway, said electrical connector comprising:
a plurality of two-way terminal sets (65a,65b, 64a,64b, each comprising a respective set of first and second terminals, and wherein each first terminal is electrically coupled to a corresponding second terminal;
a housing (65, 67)configured to securely enclose and support said plurality of two-way terminal sets;wherein each of said first terminals(65) is configured to couple to a respective terminal of a first electrical component (50) of a plurality of electrical components configured for use in the
raceway; wherein each of said second terminals (64a,64b) is configured to couple to a respective terminal of a second electrical component of the plurality of electrical components;
wherein said first terminals are positioned in said housing  to extend outwardly from said electrical connector in a first direction, wherein said second terminals are positioned in said
 housing (65, 67) to extend outwardly from said electrical connector in a second direction, and wherein the second direction is opposite the first direction; and wherein said first terminals (terminals in 65a) are either female terminals or male terminals, and wherein said second terminals (terminals in 64a, 64b)are either female terminals or male terminals.
With regard to claim 13 , Henriott et a discloses  (Fig. 7, 12 each of said plurality of two-way terminal sets(65a, 65b,64a,64b) is arranged within said housing (65,67)above or below an adjacent one of said plurality of two-way terminal sets.
With regard to claim 14 , Henriott et a discloses  (Fig. 7, 12 said first terminals and said second
terminals are configured to electrically couple the first electrical component (50) to the second electrical component (36).
With regard to claim 15 , Henriott et a discloses  (Fig. 7, 12 (Fig. 7- the upper portion) said first terminals are configured to receive electrical power from the first electrical component  (61)when said first terminals are coupled to the respective terminals of the first electrical component, wherein said second terminals are configured to receive the electrical power from said first terminals, and wherein said second terminals are configured to electrically couple the electrical power to the second electrical component (36) when said second terminals are coupled to the respective terminals of the second electrical component.
With regard to claim 16 , Henriott et a discloses  (Fig. 7, 12  said first terminals are configured to receive electrical power from an external electrical power source via the first electrical component (36 from 61) when said first terminals are coupled to the respective terminals of the first electrical component.
With regard to claim 1 , Henriott et a discloses  (Fig. 7, 12) the plurality of electrical components comprises any of: an electrical cable  (50) comprising a connector configured to couple terminals of said electrical cable to either of said first and second terminals, and a junction block (Fig. 7, 36, 36) comprising a connector configured to couple terminals of said junction block to either of said first and second terminals.
With regard to claim 18 , Henriott et a discloses  (Fig. 7, 12 said housing (65, 67)  is configured to isolate each of said plurality of two-way terminal sets from each other of said plurality of two-way terminal sets, and wherein said plurality of two-way terminal sets comprises four two-way terminal sets.
With regard to claim 19 , Henriott et a discloses  (Fig. 7, 12 (Fig. 12)said housing  (65, 67)comprises at least one first connector tab (63)configured to insert into a tab slot of the first electrical component (50) to secure said first terminals to the respective terminals of the first electrical component, and at least one second connector tab (63)configured to insert into a tab slot of the second electrical component to secure said second terminals to the respective terminals of the second electrical component, and wherein said first and second connector tabs are arranged on opposing sides of said housing (Fig. 12,7).
With regard to claim 20 , Henriott et a discloses  (Fig. 7, 12 at least one connector key configured to prevent reverse polarity coupling of said electrical connector with any of the
plurality of electrical components, and wherein a connector key arrangement is defined by a desired circuit selection


    PNG
    media_image2.png
    384
    549
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									8/20/22